
	
		II
		112th CONGRESS
		2d Session
		S. 3381
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2012
			Mr. Durbin (for himself,
			 Mr. Franken, Mr. Harkin, Mr.
			 Whitehouse, and Mr. Brown of
			 Ohio) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend title 11, United States Code, to
		  improve protections for employees and retirees in business
		  bankruptcies.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Protecting Employees and Retirees in
			 Business Bankruptcies Act of 2012.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Improving Recoveries for Employees and Retirees
				
					Sec. 101. Increased wage priority.
					Sec. 102. Claim for stock value losses in defined contribution
				plans.
					Sec. 103. Priority for severance pay.
					Sec. 104. Financial returns for employees and
				retirees.
					Sec. 105. Priority for WARN Act damages.
					TITLE II—Reducing Employees’ and Retirees’ Losses
					Sec. 201. Rejection of collective bargaining
				agreements.
					Sec. 202. Payment of insurance benefits to retired
				employees.
					Sec. 203. Protection of employee benefits in a sale of
				assets.
					Sec. 204. Claim for pension losses.
					Sec. 205. Payments by secured lender.
					Sec. 206. Preservation of jobs and benefits.
					Sec. 207. Termination of exclusivity.
					Sec. 208. Claim for withdrawal liability.
					TITLE III—Restricting Executive Compensation Programs
					Sec. 301. Executive compensation upon exit from
				bankruptcy.
					Sec. 302. Limitations on executive compensation
				enhancements.
					Sec. 303. Assumption of executive benefit plans.
					Sec. 304. Recovery of executive compensation.
					Sec. 305. Preferential compensation transfer.
					TITLE IV—Other Provisions
					Sec. 401. Union proof of claim.
					Sec. 402. Exception from automatic stay.
				
			2.FindingsThe Congress finds the following:
			(1)Business bankruptcies have increased
			 sharply in recent years and remain at high levels. These bankruptcies include
			 several of the largest business bankruptcy filings in history. As the use of
			 bankruptcy has expanded, job preservation and retirement security are placed at
			 greater risk.
			(2)Laws enacted to improve recoveries for
			 employees and retirees and limit their losses in bankruptcy cases have not kept
			 pace with the increasing and broader use of bankruptcy by businesses in all
			 sectors of the economy. However, while protections for employees and retirees
			 in bankruptcy cases have eroded, management compensation plans devised for
			 those in charge of troubled businesses have become more prevalent and are
			 escaping adequate scrutiny.
			(3)Changes in the law regarding these matters
			 are urgently needed as bankruptcy is used to address increasingly more complex
			 and diverse conditions affecting troubled businesses and industries.
			IImproving Recoveries for Employees and
			 Retirees 
			101.Increased wage prioritySection 507(a) of title 11, United States
			 Code, is amended—
				(1)in paragraph (4)—
					(A)by striking $10,000 and
			 inserting $20,000;
					(B)by striking within 180 days;
			 and
					(C)by striking or the date of the
			 cessation of the debtor’s business, whichever occurs first,;
					(2)in paragraph (5)(A), by striking—
					(A)within 180 days; and
					(B)or the date of the cessation of the
			 debtor’s business, whichever occurs first; and
					(3)in paragraph (5), by striking subparagraph
			 (B) and inserting the following:
					
						(B)for each such plan, to the extent of the
				number of employees covered by each such plan, multiplied by
				$20,000.
						.
				102.Claim for stock value losses in defined
			 contribution plansSection
			 101(5) of title 11, United States Code, is amended—
				(1)in subparagraph (A), by striking
			 or at the end;
				(2)in subparagraph (B), by inserting
			 or after the semicolon; and
				(3)by adding at the end the following:
					
						(C)right or interest in equity securities of
				the debtor, or an affiliate of the debtor, held in a defined contribution plan
				(within the meaning of section 3(34) of the Employee Retirement Income Security
				Act of 1974 (29 U.S.C. 1002(34))) for the benefit of an individual who is not
				an insider, a senior executive officer, or any of the 20 next most highly
				compensated employees of the debtor (if 1 or more are not insiders), if such
				securities were attributable to either employer contributions by the debtor or
				an affiliate of the debtor, or elective deferrals (within the meaning of
				section 402(g) of the Internal Revenue Code of 1986), and any earnings thereon,
				if an employer or plan sponsor who has commenced a case under this title has
				committed fraud with respect to such plan or has otherwise breached a duty to
				the participant that has proximately caused the loss of
				value.
						.
				103.Priority for severance paySection 503(b) of title 11, United States
			 Code, is amended—
				(1)in paragraph (8), by striking
			 and at the end;
				(2)in paragraph (9), by striking the period
			 and inserting a semicolon; and
				(3)by adding at the end the following:
					
						(10)severance pay owed to employees of the
				debtor (other than to an insider, other senior management, or a consultant
				retained to provide services to the debtor), under a plan, program, or policy
				generally applicable to employees of the debtor (but not under an individual
				contract of employment), or owed pursuant to a collective bargaining agreement,
				for layoff or termination on or after the date of the filing of the petition,
				which pay shall be deemed earned in full upon such layoff or termination of
				employment;
				and
						.
				104.Financial returns for employees and
			 retireesSection 1129(a) of
			 title 11, United States Code is amended—
				(1)by adding at the end the following:
					
						(17)The plan provides for recovery of damages
				payable for the rejection of a collective bargaining agreement, or for other
				financial returns as negotiated by the debtor and the authorized representative
				under section 1113 (to the extent that such returns are paid under, rather than
				outside of, a plan).
						;
				and
				(2)by striking paragraph (13) and inserting
			 the following:
					
						(13)With respect to retiree benefits, as that
				term is defined in section 1114(a), the plan—
							(A)provides for the continuation after its
				effective date of payment of all retiree benefits at the level established
				pursuant to subsection (e)(1)(B) or (g) of section 1114 at any time before the
				date of confirmation of the plan, for the duration of the period for which the
				debtor has obligated itself to provide such benefits, or if no modifications
				are made before confirmation of the plan, the continuation of all such retiree
				benefits maintained or established in whole or in part by the debtor before the
				date of the filing of the petition; and
							(B)provides for recovery of claims arising
				from the modification of retiree benefits or for other financial returns, as
				negotiated by the debtor and the authorized representative (to the extent that
				such returns are paid under, rather than outside of, a
				plan).
							.
				105.Priority for WARN Act damagesSection 503(b)(1)(A)(ii) of title 11, United
			 States Code is amended to read as follows:
				
					(ii)wages and benefits awarded pursuant to a
				judicial proceeding or a proceeding of the National Labor Relations Board as
				back pay or damages attributable to any period of time occurring after the date
				of commencement of the case under this title, as a result of a violation of
				Federal or State law by the debtor, without regard to the time of the
				occurrence of unlawful conduct on which the award is based or to whether any
				services were rendered on or after the commencement of the case, including an
				award by a court under section 2901 of title 29, United States Code, of up to
				60 days’ pay and benefits following a layoff that occurred or commenced at a
				time when such award period includes a period on or after the commencement of
				the case, if the court determines that payment of wages and benefits by reason
				of the operation of this clause will not substantially increase the probability
				of layoff or termination of current employees or of nonpayment of domestic
				support obligations during the case under this
				title.
					.
			IIReducing Employees’ and Retirees’
			 Losses
			201.Rejection of collective bargaining
			 agreementsSection 1113 of
			 title 11, United States Code, is amended by striking subsections (a) through
			 (f) and inserting the following:
				
					(a)The debtor in possession, or the trustee if
				one has been appointed under this chapter, other than a trustee in a case
				covered by subchapter IV of this chapter and by title I of the Railway Labor
				Act, may reject a collective bargaining agreement only in accordance with this
				section. Hereinafter in this section, a reference to the trustee includes a
				reference to the debtor in possession.
					(b)No provision of this title shall be
				construed to permit the trustee to unilaterally terminate or alter any
				provision of a collective bargaining agreement before complying with this
				section. The trustee shall timely pay all monetary obligations arising under
				the terms of the collective bargaining agreement. Any such payment required to
				be made before a plan confirmed under section 1129 is effective has the status
				of an allowed administrative expense under section 503.
					(c)(1)If the trustee seeks modification of a
				collective bargaining agreement, then the trustee shall provide notice to the
				labor organization representing the employees covered by the agreement that
				modifications are being proposed under this section, and shall promptly provide
				an initial proposal for modifications to the agreement. Thereafter, the trustee
				shall confer in good faith with the labor organization, at reasonable times and
				for a reasonable period in light of the complexity of the case, in attempting
				to reach mutually acceptable modifications of such agreement.
						(2)The initial proposal and subsequent
				proposals by the trustee for modification of a collective bargaining agreement
				shall be based upon a business plan for the reorganization of the debtor, and
				shall reflect the most complete and reliable information available. The trustee
				shall provide to the labor organization all information that is relevant for
				negotiations. The court may enter a protective order to prevent the disclosure
				of information if disclosure could compromise the debtor’s position with
				respect to its competitors in the industry, subject to the needs of the labor
				organization to evaluate the trustee’s proposals and any application for
				rejection of the agreement or for interim relief pursuant to this
				section.
						(3)In consideration of Federal policy
				encouraging the practice and process of collective bargaining and in
				recognition of the bargained-for expectations of the employees covered by the
				agreement, modifications proposed by the trustee—
							(A)shall be proposed only as part of a program
				of workforce and nonworkforce cost savings devised for the reorganization of
				the debtor, including savings in management personnel costs;
							(B)shall be limited to modifications designed
				to achieve a specified aggregate financial contribution for the employees
				covered by the agreement (taking into consideration any labor cost savings
				negotiated within the 12-month period before the filing of the petition), and
				shall be not more than the minimum savings essential to permit the debtor to
				exit bankruptcy, such that confirmation of a plan of reorganization is not
				likely to be followed by the liquidation, or the need for further financial
				reorganization, of the debtor (or any successor to the debtor) in the short
				term; and
							(C)shall not be disproportionate or overly
				burden the employees covered by the agreement, either in the amount of the cost
				savings sought from such employees or the nature of the modifications.
							(d)(1)If, after a period of negotiations, the
				trustee and the labor organization have not reached an agreement over mutually
				satisfactory modifications, and further negotiations are not likely to produce
				mutually satisfactory modifications, the trustee may file a motion seeking
				rejection of the collective bargaining agreement after notice and a hearing.
				Absent agreement of the parties, no such hearing shall be held before the
				expiration of the 21-day period beginning on the date on which notice of the
				hearing is provided to the labor organization representing the employees
				covered by the agreement. Only the debtor and the labor organization may appear
				and be heard at such hearing. An application for rejection shall seek rejection
				effective upon the entry of an order granting the relief.
						(2)In consideration of Federal policy
				encouraging the practice and process of collective bargaining and in
				recognition of the bargained-for expectations of the employees covered by the
				agreement, the court may grant a motion seeking rejection of a collective
				bargaining agreement only if, based on clear and convincing evidence—
							(A)the court finds that the trustee has
				complied with the requirements of subsection (c);
							(B)the court has considered alternative
				proposals by the labor organization and has concluded that such proposals do
				not meet the requirements of paragraph (3)(B) of subsection (c);
							(C)the court finds that further negotiations
				regarding the trustee’s proposal or an alternative proposal by the labor
				organization are not likely to produce an agreement;
							(D)the court finds that implementation of the
				trustee’s proposal shall not—
								(i)cause a material diminution in the
				purchasing power of the employees covered by the agreement;
								(ii)adversely affect the ability of the debtor
				to retain an experienced and qualified workforce; or
								(iii)impair the debtor’s labor relations such
				that the ability to achieve a feasible reorganization would be compromised;
				and
								(E)the court concludes that rejection of the
				agreement and immediate implementation of the trustee’s proposal is essential
				to permit the debtor to exit bankruptcy, such that confirmation of a plan of
				reorganization is not likely to be followed by liquidation, or the need for
				further financial reorganization, of the debtor (or any successor to the
				debtor) in the short term.
							(3)If the trustee has implemented a program of
				incentive pay, bonuses, or other financial returns for insiders, senior
				executive officers, or the 20 next most highly compensated employees or
				consultants providing services to the debtor during the bankruptcy, or such a
				program was implemented within 180 days before the date of the filing of the
				petition, the court shall presume that the trustee has failed to satisfy the
				requirements of subsection (c)(3)(C).
						(4)In no case shall the court enter an order
				rejecting a collective bargaining agreement that would result in modifications
				to a level lower than the level proposed by the trustee in the proposal found
				by the court to have complied with the requirements of this section.
						(5)At any time after the date on which an
				order rejecting a collective bargaining agreement is entered, or in the case of
				an agreement entered into between the trustee and the labor organization
				providing mutually satisfactory modifications, at any time after such agreement
				has been entered into, the labor organization may apply to the court for an
				order seeking an increase in the level of wages or benefits, or relief from
				working conditions, based upon changed circumstances. The court shall grant the
				request only if the increase or other relief is not inconsistent with the
				standard set forth in paragraph (2)(E).
						(e)During a period in which a collective
				bargaining agreement at issue under this section continues in effect, and if
				essential to the continuation of the debtor’s business or in order to avoid
				irreparable damage to the estate, the court, after notice and a hearing, may
				authorize the trustee to implement interim changes in the terms, conditions,
				wages, benefits, or work rules provided by the collective bargaining agreement.
				Any hearing under this subsection shall be scheduled in accordance with the
				needs of the trustee. The implementation of such interim changes shall not
				render the application for rejection moot.
					(f)Rejection of a collective bargaining
				agreement constitutes a breach of the agreement, and shall be effective no
				earlier than the entry of an order granting such relief. Notwithstanding the
				foregoing, solely for purposes of determining and allowing a claim arising from
				the rejection of a collective bargaining agreement, rejection shall be treated
				as rejection of an executory contract under section 365(g) and shall be allowed
				or disallowed in accordance with section 502(g)(1). No claim for rejection
				damages shall be limited by section 502(b)(7). Economic self-help by a labor
				organization shall be permitted upon a court order granting a motion to reject
				a collective bargaining agreement under subsection (d) or pursuant to
				subsection (e), and no provision of this title or of any other provision of
				Federal or State law may be construed to the contrary.
					(g)The trustee shall provide for the
				reasonable fees and costs incurred by a labor organization under this section,
				upon request and after notice and a hearing.
					(h)A collective bargaining agreement that is
				assumed shall be assumed in accordance with section
				365.
					.
			202.Payment of insurance benefits to retired
			 employeesSection 1114 of
			 title 11, United States Code, is amended—
				(1)in subsection (a), by inserting ,
			 whether or not the debtor asserts a right to unilaterally modify such payments
			 under such plan, fund, or program before the period at the end;
				(2)in subsection (b)(2), by inserting after
			 section the following: , and a labor organization serving
			 as the authorized representative under subsection (c)(1),;
				(3)in subsection (f), by striking
			 (f) and all that follows through paragraph (2) and inserting the
			 following:
					
						(f)(1)If a trustee seeks modification of retiree
				benefits, then the trustee shall provide a notice to the authorized
				representative that modifications are being proposed pursuant to this section,
				and shall promptly provide an initial proposal. Thereafter, the trustee shall
				confer in good faith with the authorized representative at reasonable times and
				for a reasonable period in light of the complexity of the case in attempting to
				reach mutually satisfactory modifications.
							(2)The initial proposal and subsequent
				proposals by the trustee shall be based upon a business plan for the
				reorganization of the debtor and shall reflect the most complete and reliable
				information available. The trustee shall provide to the authorized
				representative all information that is relevant for the negotiations. The court
				may enter a protective order to prevent the disclosure of information if
				disclosure could compromise the debtor’s position with respect to its
				competitors in the industry, subject to the needs of the authorized
				representative to evaluate the trustee’s proposals and an application pursuant
				to subsection (g) or (h).
							(3)Modifications proposed by the
				trustee—
								(A)shall be proposed only as part of a program
				of workforce and nonworkforce cost savings devised for the reorganization of
				the debtor, including savings in management personnel costs;
								(B)shall be limited to modifications that are
				designed to achieve a specified aggregate financial contribution for the
				retiree group represented by the authorized representative (taking into
				consideration any cost savings implemented within the 12-month period before
				the date of filing of the petition with respect to the retiree group), and
				shall be no more than the minimum savings essential to permit the debtor to
				exit bankruptcy, such that confirmation of a plan of reorganization is not
				likely to be followed by the liquidation, or the need for further financial
				reorganization, of the debtor (or any successor to the debtor) in the short
				term; and
								(C)shall not be disproportionate or overly
				burden the retiree group, either in the amount of the cost savings sought from
				such group or the nature of the
				modifications.
								;
				(4)in subsection (g)—
					(A)by striking (g) and all that
			 follows through the semicolon at the end of paragraph (3) and inserting the
			 following:
						
							(g)(1)If, after a period of negotiations, the
				trustee and the authorized representative have not reached agreement over
				mutually satisfactory modifications and further negotiations are not likely to
				produce mutually satisfactory modifications, then the trustee may file a motion
				seeking modifications in the payment of retiree benefits after notice and a
				hearing. Absent agreement of the parties, no such hearing shall be held before
				the expiration of the 21-day period beginning on the date on which notice of
				the hearing is provided to the authorized representative. Only the debtor and
				the authorized representative may appear and be heard at such hearing.
								(2)The court may grant a motion to modify the
				payment of retiree benefits only if, based on clear and convincing
				evidence—
									(A)the court finds that the trustee has
				complied with the requirements of subsection (f);
									(B)the court has considered alternative
				proposals by the authorized representative and has determined that such
				proposals do not meet the requirements of subsection (f)(3)(B);
									(C)the court finds that further negotiations
				regarding the trustee’s proposal or an alternative proposal by the authorized
				representative are not likely to produce a mutually satisfactory
				agreement;
									(D)the court finds that implementation of the
				proposal shall not cause irreparable harm to the affected retirees; and
									(E)the court concludes that an order granting
				the motion and immediate implementation of the trustee’s proposal is essential
				to permit the debtor to exit bankruptcy, such that confirmation of a plan of
				reorganization is not likely to be followed by liquidation, or the need for
				further financial reorganization, of the debtor (or a successor to the debtor)
				in the short term.
									(3)If a trustee has implemented a program of
				incentive pay, bonuses, or other financial returns for insiders, senior
				executive officers, or the 20 next most highly compensated employees or
				consultants providing services to the debtor during the bankruptcy, or such a
				program was implemented within 180 days before the date of the filing of the
				petition, the court shall presume that the trustee has failed to satisfy the
				requirements of subparagraph (f)(3)(C).
								;
				and
					(B)by striking “except that in no case” and
			 inserting the following:
						
							(4)In no
				case
							;
				and
					(5)by striking subsection (k) and
			 redesignating subsections (l) and (m) as subsections (k) and (l),
			 respectively.
				203.Protection of employee benefits in a sale
			 of assetsSection 363(b) of
			 title 11, United States Code, is amended by adding at the end the
			 following:
				
					(3)In approving a sale under this subsection,
				the court shall consider the extent to which a bidder has offered to maintain
				existing jobs, preserve terms and conditions of employment, and assume or match
				pension and retiree health benefit obligations in determining whether an offer
				constitutes the highest or best offer for such
				property.
					.
			204.Claim for pension lossesSection 502 of title 11, United States Code,
			 is amended by adding at the end the following:
				
					(l)The court shall allow a claim asserted by
				an active or retired participant, or by a labor organization representing such
				participants, in a defined benefit plan terminated under section 4041 or 4042
				of the Employee Retirement Income Security Act of 1974, for any shortfall in
				pension benefits accrued as of the effective date of the termination of such
				pension plan as a result of the termination of the plan and limitations upon
				the payment of benefits imposed pursuant to section 4022 of such Act,
				notwithstanding any claim asserted and collected by the Pension Benefit
				Guaranty Corporation with respect to such termination.
					(m)The court shall allow a claim of a kind
				described in section 101(5)(C) by an active or retired participant in a defined
				contribution plan (within the meaning of section 3(34) of the Employee
				Retirement Income Security Act of 1974 (29 U.S.C. 1002(34))), or by a labor
				organization representing such participants. The amount of such claim shall be
				measured by the market value of the stock at the time of contribution to, or
				purchase by, the plan and the value as of the commencement of the
				case.
					.
			205.Payments by secured lenderSection 506(c) of title 11, United States
			 Code, is amended by adding at the end the following: If employees have
			 not received wages, accrued vacation, severance, or other benefits owed under
			 the policies and practices of the debtor, or pursuant to the terms of a
			 collective bargaining agreement, for services rendered on and after the date of
			 the commencement of the case, then such unpaid obligations shall be deemed
			 necessary costs and expenses of preserving, or disposing of, property securing
			 an allowed secured claim and shall be recovered even if the trustee has
			 otherwise waived the provisions of this subsection under an agreement with the
			 holder of the allowed secured claim or a successor or predecessor in
			 interest..
			206.Preservation of jobs and
			 benefitsTitle 11, United
			 States Code, is amended—
				(1)by inserting before section 1101 the
			 following:
					
						1100.Statement of purposeA debtor commencing a case under this
				chapter shall have as its principal purpose the reorganization of its business
				to preserve going concern value to the maximum extent possible through the
				productive use of its assets and the preservation of jobs that will sustain
				productive economic
				activity.
						;
				(2)in section 1129(a), as amended by section
			 104, by adding at the end the following:
					
						(18)The debtor has demonstrated that the
				reorganization preserves going concern value to the maximum extent possible
				through the productive use of the debtor’s assets and preserves jobs that
				sustain productive economic activity.
						;
				
				(3)in section 1129(c), by striking the last
			 sentence and inserting the following: “If the requirements of subsections (a)
			 and (b) are met with respect to more than 1 plan, the court shall, in
			 determining which plan to confirm—
					
						(1)consider the extent to which each plan
				would preserve going concern value through the productive use of the debtor’s
				assets and the preservation of jobs that sustain productive economic activity;
				and
						(2)confirm the plan that better serves such
				interests.
						A plan
				that incorporates the terms of a settlement with a labor organization
				representing employees of the debtor shall presumptively constitute the plan
				that satisfies this subsection.;
				and
				(4)in the table of sections for chapter 11, by
			 inserting the following before the item relating to section 1101:
					
						
							1100. Statement of
				purpose.
						
						.
				207.Termination of exclusivitySection 1121(d) of title 11, United States
			 Code, is amended by adding at the end the following:
				
					(3)For purposes of this subsection, cause for
				reducing the 120-day period or the 180-day period includes the
				following:
						(A)The filing of a motion pursuant to section
				1113 seeking rejection of a collective bargaining agreement if a plan based
				upon an alternative proposal by the labor organization is reasonably likely to
				be confirmed within a reasonable time.
						(B)The proposed filing of a plan by a
				proponent other than the debtor, which incorporates the terms of a settlement
				with a labor organization if such plan is reasonably likely to be confirmed
				within a reasonable
				time.
						.
			208.Claim for
			 withdrawal liabilitySection
			 503(b) of title 11, United States Code, as amended by section 103 of this Act,
			 is amended by adding at the end the following:
				
					(11)with respect to
				withdrawal liability owed to a multiemployer pension plan for a complete or
				partial withdrawal pursuant to section 4201 of the Employee Retirement Income
				Security Act of 1974 (29 U.S.C. 1381) where such withdrawal occurs on or after
				the commencement of the case, an amount equal to the amount of vested benefits
				payable from such pension plan that accrued as a result of employees’ services
				rendered to the debtor during the period beginning on the date of commencement
				of the case and ending on the date of the withdrawal from the
				plan.
					.
			IIIRestricting Executive Compensation
			 Programs
			301.Executive compensation upon exit from
			 bankruptcySection 1129(a) of
			 title 11, United States Code, is amended—
				(1)in paragraph (4), by adding at the end the
			 following: “Except for compensation subject to review under paragraph (5),
			 payments or other distributions under the plan to or for the benefit of
			 insiders, senior executive officers, and any of the 20 next most highly
			 compensated employees or consultants providing services to the debtor, shall
			 not be approved except as part of a program of payments or distributions
			 generally applicable to employees of the debtor, and only to the extent that
			 the court determines that such payments are not excessive or disproportionate
			 compared to distributions to the debtor’s nonmanagement workforce.”; and
				(2)in paragraph (5)—
					(A)in subparagraph (A)(ii), by striking
			 and at the end; and
					(B)in subparagraph (B), by striking the period
			 at the end and inserting the following: “; and
						
							(C)the compensation disclosed pursuant to
				subparagraph (B) has been approved by, or is subject to the approval of, the
				court as reasonable when compared to individuals holding comparable positions
				at comparable companies in the same industry and not disproportionate in light
				of economic concessions by the debtor’s nonmanagement workforce during the
				case.
							.
					302.Limitations on executive compensation
			 enhancementsSection 503(c) of
			 title 11, United States Code, is amended—
				(1)in paragraph (1)—
					(A)by inserting , a senior executive
			 officer, or any of the 20 next most highly compensated employees or
			 consultants after an insider;
					(B)by inserting or for the payment of
			 performance or incentive compensation, or a bonus of any kind, or other
			 financial returns designed to replace or enhance incentive, stock, or other
			 compensation in effect before the date of the commencement of the case,
			 after remain with the debtor’s business,; and
					(C)by inserting “clear and convincing” before
			 “evidence in the record”; and
					(2)by amending paragraph (3) to read as
			 follows:
					
						(3)other transfers or obligations, to or for
				the benefit of insiders, senior executive officers, managers, or consultants
				providing services to the debtor, in the absence of a finding by the court,
				based upon clear and convincing evidence, and without deference to the debtor’s
				request for such payments, that such transfers or obligations are essential to
				the survival of the debtor’s business or (in the case of a liquidation of some
				or all of the debtor’s assets) essential to the orderly liquidation and
				maximization of value of the assets of the debtor, in either case, because of
				the essential nature of the services provided, and then only to the extent that
				the court finds such transfers or obligations are reasonable compared to
				individuals holding comparable positions at comparable companies in the same
				industry and not disproportionate in light of economic concessions by the
				debtor’s nonmanagement workforce during the
				case.
						.
				303.Assumption of executive benefit
			 plansSection 365 of title 11,
			 United States Code, is amended—
				(1)in subsection (a), by striking and
			 (d) and inserting (d), (q), and (r); and
				(2)by adding at the end the following:
					
						(q)No deferred compensation arrangement for
				the benefit of insiders, senior executive officers, or any of the 20 next most
				highly compensated employees of the debtor shall be assumed if a defined
				benefit plan for employees of the debtor has been terminated pursuant to
				section 4041 or 4042 of the Employee Retirement Income Security Act of 1974, on
				or after the date of the commencement of the case or within 180 days before the
				date of the commencement of the case.
						(r)No plan, fund, program, or contract to
				provide retiree benefits for insiders, senior executive officers, or any of the
				20 next most highly compensated employees of the debtor shall be assumed if the
				debtor has obtained relief under subsection (g) or (h) of section 1114 to
				impose reductions in retiree benefits or under subsection (d) or (e) of section
				1113 to impose reductions in the health benefits of active employees of the
				debtor, or reduced or eliminated health benefits for active or retired
				employees within 180 days before the date of the commencement of the
				case.
						.
				304.Recovery of executive
			 compensationTitle 11, United
			 States Code, is amended by inserting after section 562 the following:
				
					563.Recovery of executive compensation
						(a)If a debtor has obtained relief under
				subsection (d) of section 1113, or subsection (g) of section 1114, by which the
				debtor reduces the cost of its obligations under a collective bargaining
				agreement or a plan, fund, or program for retiree benefits as defined in
				section 1114(a), the court, in granting relief, shall determine the percentage
				diminution in the value of the obligations when compared to the debtor’s
				obligations under the collective bargaining agreement, or with respect to
				retiree benefits, as of the date of the commencement of the case under this
				title before granting such relief. In making its determination, the court shall
				include reductions in benefits, if any, as a result of the termination pursuant
				to section 4041 or 4042 of the Employee Retirement Income Security Act of 1974,
				of a defined benefit plan administered by the debtor, or for which the debtor
				is a contributing employer, effective at any time on or after 180 days before
				the date of the commencement of a case under this title. The court shall not
				take into account pension benefits paid or payable under such Act as a result
				of any such termination.
						(b)If a defined benefit pension plan
				administered by the debtor, or for which the debtor is a contributing employer,
				has been terminated pursuant to section 4041 or 4042 of the Employee Retirement
				Income Security Act of 1974, effective at any time on or after 180 days before
				the date of the commencement of a case under this title, but a debtor has not
				obtained relief under subsection (d) of section 1113, or subsection (g) of
				section 1114, then the court, upon motion of a party in interest, shall
				determine the percentage diminution in the value of benefit obligations when
				compared to the total benefit liabilities before such termination. The court
				shall not take into account pension benefits paid or payable under title IV of
				the Employee Retirement Income Security Act of 1974 as a result of any such
				termination.
						(c)Upon the determination of the percentage
				diminution in value under subsection (a) or (b), the estate shall have a claim
				for the return of the same percentage of the compensation paid, directly or
				indirectly (including any transfer to a self-settled trust or similar device,
				or to a nonqualified deferred compensation plan under section 409A(d)(1) of the
				Internal Revenue Code of 1986) to any officer of the debtor serving as member
				of the board of directors of the debtor within the year before the date of the
				commencement of the case, and any individual serving as chairman or lead
				director of the board of directors at the time of the granting of relief under
				section 1113 or 1114 or, if no such relief has been granted, the termination of
				the defined benefit plan.
						(d)The trustee or a committee appointed
				pursuant to section 1102 may commence an action to recover such claims, except
				that if neither the trustee nor such committee commences an action to recover
				such claim by the first date set for the hearing on the confirmation of plan
				under section 1129, any party in interest may apply to the court for authority
				to recover such claim for the benefit of the estate. The costs of recovery
				shall be borne by the estate.
						(e)The court shall not award postpetition
				compensation under section 503(c) or otherwise to any person subject to
				subsection (c) if there is a reasonable likelihood that such compensation is
				intended to reimburse or replace compensation recovered by the estate under
				this
				section.
						.
			305.Preferential compensation
			 transferSection 547 of title
			 11, United States Code, is amended by adding at the end the following:
				
					(j)The trustee may avoid a transfer to or for
				the benefit of an insider (including an obligation incurred for the benefit of
				an insider under an employment contract) made in anticipation of bankruptcy, or
				a transfer made in anticipation of bankruptcy to a consultant who is formerly
				an insider and who is retained to provide services to an entity that becomes a
				debtor (including an obligation under a contract to provide services to such
				entity or to a debtor) made or incurred on or within 1 year before the filing
				of the petition. No provision of subsection (c) shall constitute a defense
				against the recovery of such transfer. The trustee or a committee appointed
				pursuant to section 1102 may commence an action to recover such transfer,
				except that, if neither the trustee nor such committee commences an action to
				recover such transfer by the time of the commencement of a hearing on the
				confirmation of a plan under section 1129, any party in interest may apply to
				the court for authority to recover the claims for the benefit of the estate.
				The costs of recovery shall be borne by the
				estate.
					.
			IVOther Provisions
			401.Union proof of claimSection 501(a) of title 11, United States
			 Code, is amended by inserting , including a labor organization,
			 after A creditor.
			402.Exception from automatic staySection 362(b) of title 11, United States
			 Code, is amended—
				(1)in paragraph (27), by striking
			 and at the end;
				(2)in paragraph (28), by striking the period
			 at the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(29)of the commencement or continuation of a
				grievance, arbitration, or similar dispute resolution proceeding established by
				a collective bargaining agreement that was or could have been commenced against
				the debtor before the filing of a case under this title, or the payment or
				enforcement of an award or settlement under such
				proceeding.
						.
				
